Case 3:16-cv-00759-DJH-CHL Document 30 Filed 04/21/21 Page 1 of 4 PageID #: 637




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  MARY MALONE LOGSDON,                                                                    Plaintiff,

  v.                                                     Civil Action No. 3:16-cv-759-DJH-CHL

  COMMISSIONER OF SOCIAL SECURITY,                                                      Defendant.

                                             * * * * *

                                              ORDER

        The Court previously entered judgment in favor of Plaintiff Mary Malone Logsdon and

 remanded this disability-benefits case to the Commissioner of Social Security on the ground that

 the administrative law judge violated an applicable Social Security ruling by failing to consider

 Logsdon’s lack of insurance. (Docket No. 22; see D.N. 21, PageID # 587-88 & n.2) After the

 judgment became final, Logsdon moved for an award of attorney fees and costs pursuant to the

 Equal Access to Justice Act. (D.N. 23) The Court referred Logsdon’s motion to United States

 Magistrate Judge Colin H. Lindsay for report and recommendation. (D.N. 26) Judge Lindsay

 issued his report and recommendation on July 2, 2019, recommending that the motion be granted

 and that Logsdon be awarded $6,041.00 in attorney fees and costs. (D.N. 27) The Commissioner

 objected (D.N. 28), and Logsdon responded to the objection (D.N. 29). Due to an administrative

 error, and without further motion or notice by the parties, those filings were not timely addressed.

 For the reasons explained below, the Court will now overrule the Commissioner’s objection, adopt

 the magistrate judge’s recommendation, and grant Logsdon’s motion.

                                                  I.

        The EAJA provides for an award of fees and costs upon timely application by the

 “prevailing party” in a civil action “brought by or against the United States . . . unless the court



                                                  1
Case 3:16-cv-00759-DJH-CHL Document 30 Filed 04/21/21 Page 2 of 4 PageID #: 638




 finds that the position of the United States was substantially justified or that special circumstances

 make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). In this case, the only disputed factor is

 whether the government’s position was substantially justified. Judge Lindsay found that it was

 not, observing that “[a]n ALJ’s failure to follow agency rules and regulations is almost[] by

 definition[] lacking a reasonable basis in law, and therefore, not substantially justified.” (D.N. 27,

 PageID # 624)

        “[T]he [g]overnment bears the burden of proving that a given position was substantially

 justified, and it discharges that burden by proving that the position had a reasonable basis both in

 law and fact.” Glenn v. Comm’r of Soc. Sec., 763 F.3d 494, 498 (6th Cir. 2014) (quoting DeLong

 v. Comm’r of Soc. Sec., 748 F.3d 723, 725-26 (6th Cir. 2014)). For purposes of the EAJA, the

 “position of the United States” includes not only “the position taken by the United States in the

 civil action,” but also “the action or failure to act by the agency upon which the civil action is

 based.” § 2412(d)(2)(D).

        The Commissioner argues that his “success in arguing several of the points that [Logsdon]

 raised supports a finding that the government was substantially justified in defending the decision

 as a whole.” (D.N. 28, PageID # 630) In support, he cites an unpublished Sixth Circuit decision

 from 2002 in which the court concluded that because “the government was successful in defending

 the Commissioner’s decision on several issues, the government’s position was substantially

 justified and the denial of attorney’s fees under the EAJA was not an abuse of discretion.” (Id.

 (quoting Green v. Comm’r of Soc. Sec., 52 F. App’x 758, 759 (6th Cir. 2002)))

        As Logsdon points out, however (see D.N. 29, PageID # 633-34), the Commissioner’s

 argument ignores both the nature of the ALJ’s error and the Sixth Circuit’s more recent published

 statement that the “‘substantially justified’ standard” is not merely “a matter of comparing the



                                                   2
Case 3:16-cv-00759-DJH-CHL Document 30 Filed 04/21/21 Page 3 of 4 PageID #: 639




 number of successful claims to unsuccessful claims in a single appeal.” Glenn, 763 F.3d at 498.

 “Rather, the question is whether the government’s litigating position in opposing remand is

 ‘justified to a degree that could satisfy a reasonable person’ and whether it was supported by law

 and fact.” Id. at 498-99 (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)). Here, “the

 government defend[ed] an ALJ decision that was reached by selectively considering the

 evidence”—a position the Sixth Circuit has found “not substantially justified.”1 Id. at 498 (citing

 Howard v. Barnhart, 376 F.3d 551, 554 (6th Cir. 2004)). An award of fees and costs is therefore

 appropriate. See § 2412(d)(1)(A).

                                                  II.

          For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

 hereby




 1
   As the Court explained in its Memorandum Opinion and Order granting Logsdon’s request for a
 new hearing:
                  The record shows that the ALJ discounted Logsdon’s credibility in part
         because she did not undergo knee surgery, visit the emergency room, or have
         extended hospital stays for any condition. But the ALJ “must not draw any
         inferences about an individual’s symptoms and their functional effects from a
         failure to seek or pursue regular medical treatment without first considering any
         explanations that the individual may provide . . . that may explain . . . failure to seek
         medical treatment.” Although it appears that the ALJ considered Logsdon’s
         testimony that she did not like going to see doctors and feared surgery, there is no
         mention in the ALJ’s opinion of Logsdon’s alleged lack of insurance and inability
         to afford certain treatments. In fact, medical records show that when Logsdon’s
         arthritis worsened, a doctor felt that physical therapy would be beneficial[,] but
         Logsdon was unable to afford it because she lacked insurance. . . . Given the ALJ’s
         repeated references to Logsdon’s failure to obtain medical treatment and the
         “conservative” care she obtained for her alleged conditions, the Court is unable to
         conclude that his apparent failure to consider Logsdon’s lack of insurance was
         harmless error.
 (D.N. 21, PageID # 587-88 (first two omissions in original) (citations omitted); see also id., PageID
 # 583 (explaining that remand was required “[b]ecause the ALJ relied heavily upon Logsdon’s
 lack of treatment in concluding that her complaints regarding her conditions were less than
 credible”))
                                                  3
Case 3:16-cv-00759-DJH-CHL Document 30 Filed 04/21/21 Page 4 of 4 PageID #: 640




        ORDERED as follows:

        (1)       The Commissioner’s objection (D.N. 28) is OVERRULED. The Report and

 Recommendation of Magistrate Judge Colin H. Lindsay (D.N. 27) is ADOPTED in full and

 INCORPORATED by reference herein.

        (2)       Logsdon’s motion for attorney fees (D.N. 23) is GRANTED. Logsdon is awarded

 attorney fees and costs in the amount of $6,041.00.

        (3)       All issues having been resolved, this matter remains CLOSED and STRICKEN

 from the Court’s active docket.

         April 21, 2021




                                                 4
